DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the arguments do not apply to the current rejection.
Claim Objections
3.	Claim 1 is objected to because of the following informalities:  Line 4 “mobile device” should be “first mobile device”.  Appropriate correction is required.
4.	Claim 8 is objected to because of the following informalities:  Line 21 “the device” should be “the selected device”.  Lines 22-23 “the device” should be “the selected device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 8-9, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeberle et al. (Haeberle), U.S. Publication No. 2011/0264725 in .
Regarding Claim 1, Haeberle discloses a method of reconciling ambiguous 
actions with a device (i.e., computer; see paragraph [0070]) via an app to a system (i.e., application solutions 14; see paragraph [0070]) Also, see paragraph [0068], comprising:
using a device via an app to obtain an interface of a building automation system on a display of the device (see paragraph [0068] and see figures 20-22);
accessing a main device page of the interface on the device (i.e., main device page as described in paragraph [0115]), wherein the main device page displays one or more components of the building automation system (i.e., one or more components such as equipment; see paragraph [0115]), and wherein the main device page displays an activity list, the activity list indicating recent activities (see paragraph [0115] and figure 20) performed on any of the one or more components (i.e., equipment or services; see figure 20);
clicking on one or more components of the building automation system shown in 
the main device page (i.e., clicking on the link that represents the equipment, such as link 1406; see paragraph [0115]) to display a context page of a selected component (i.e., context page as described in paragraph [0116]),
the context page displaying a notification that shows actions that have been 
performed on the selected component (i.e., section 1550 that shows all service activities with a completed, closed status; see figures 20 & 21).
Haeberle fails to disclose the device as a mobile device, first mobile device, the 
drop-down notification and allows for selection of an action to be performed on the selected component, wherein the drop-down notification shows actions that are performed using a second mobile device; and selecting the action to cause the selected component to perform the action.
	However, Haeberle does mention in paragraph [0115] using a dropdown box 1402.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Haeberle’s dropdown box invention for allowing users oversee service activities more efficiently (see paragraph [0068] of Haeberle).
Haeberle fails to disclose the device as a mobile device, first mobile device and 
allows for selection of an action to be performed on the selected component, wherein the notification shows actions that are performed using a second mobile device; and selecting the action to cause the selected component to perform the action.
Agrawal discloses the device as a mobile device, first mobile device (see 
paragraphs [0105] and [0125]), wherein the notification shows actions that are performed using a second mobile device (see paragraph [0125]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Agrawal’s invention with Haeberle’s invention for effectively resolving fault conditions.
	Haeberle and Agrawal fail to disclose allows for selection of an action to be performed on the selected component and selecting the action to cause the selected component to perform the action.

(see paragraphs [0114] and [0117]) and selecting the action to cause the selected component to perform the action (see paragraph [0116]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Rao’s invention with Haeberle’s and Agrawal’s invention to efficiently and effectively control devices.
	Regarding Claim 8, Haeberle discloses an apparatus for performing non-ambiguous actions in a building automation system, comprising:
a building automation system (see paragraph [0068] and see figures 20-22); and
a device (i.e., computer; see paragraph [0070]) having a display, connectable to the building automation system (see paragraph [0068] and see figures 20-22); and
wherein:
a user logs with the device into an app (i.e., application solutions 14; see paragraph [0070]) that obtains an interface screen from the building automation system (see paragraph [0070] and figures 20-22), wherein the interface screen displays a selected device of the building automation system (for example, clicking on the link that represents the equipment, such as link 1406; see paragraph [0115]), and wherein the interface screen displays a notification that shows actions that have been performed on the selected device (see figure 21), and
the notification indicates a type and time of a previous action performed on the device, details about who caused the device to perform the action, and how many actions were performed on the device (see paragraph [0117] and figures 21-22).
mobile device, a first mobile device, 
allows for selection of an action to be performed on the selected device, and wherein the dropdown notification shows actions that are performed using a second mobile device; the user logged into the app can cause actions to be performed on the selected device of the building automation system via the interface screen on the display even though one or more other users logged into the app can cause actions to be performed on the selected device via the interface screen. 
	However, Haeberle does mention in paragraph [0115] using a dropdown box 1402.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Haeberle’s dropdown box invention for allowing users oversee service activities more efficiently (see paragraph [0068] of Haeberle).
Haeberle fails to disclose the device as a mobile device, a first mobile device, 
allows for selection of an action to be performed on the selected device, and wherein the notification shows actions that are performed using a second mobile device; the user logged into the app can cause actions to be performed on the selected device of the building automation system via the interface screen on the display even though one or more other users logged into the app can cause actions to be performed on the selected device via the interface screen. 
Agrawal discloses the device as a mobile device, a first mobile device 
(see paragraphs [0105] and [0125]), and wherein the notification shows actions that are performed using a second mobile device (see paragraph [0125]).

Haeberle and Agrawal fail to disclose allows for selection of an action to be performed on the selected device, and the user logged into the app can cause actions to be performed on the selected device of the building automation system via the interface screen on the display even though one or more other users logged into the app can cause actions to be performed on the selected device via the interface screen. 
Rao discloses allows for selection of an action to be performed on the selected device (see paragraphs [0114] and [0117]), and the user logged into the app can cause actions to be performed on the selected device of the building automation system via the interface screen on the display even though one or more other users logged into the app can cause actions to be performed on the selected device via the interface screen (see paragraphs [0114] and [0117]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Rao’s invention with Haeberle’s and Agrawal’s invention to efficiently and effectively control devices.
Regarding Claim 2, Haeberle, Agrawal and Rao disclose the method as described above.  Haeberle further discloses wherein the drop-down notification indicates a type and time of each action and details of who performed the action (see paragraph [0117]).
Regarding Claim 9, Haeberle, Agrawal and Rao disclose the apparatus as described above.  Haeberle further discloses wherein a user can obtain the type and (see paragraph [0071]).  
Regarding Claim 11, Haeberle, Agrawal and Rao disclose the apparatus as described above.  Haeberle further discloses wherein each user of the app can be identified by credentials entered upon logging into the app by the user registering to use the app (see paragraph [0070]).
Regarding Claim 13, Haeberle, Agrawal and Rao disclose the apparatus as described above.  Haeberle fails to disclose wherein the user can navigate in the interface screen to and click on a device to cause the device to perform an action.  Rao discloses wherein the user can navigate in the interface screen to and click on a device to cause the device to perform an action (see figure 15). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Rao’s invention with Haeberle’s and Agrawal’s invention to efficiently and effectively control devices.
Regarding Claim 14, Haeberle, Agrawal and Rao disclose the method as described above.  Haeberle fails to disclose wherein the app on the first mobile device and the app on the second mobile device are configured to connect with the interface screen of the building automation system in a same building as the building automation system and a location different from the building automation system.  Agrawal discloses wherein the app on the first mobile device and the app on the second mobile device are configured to connect with the interface screen of the building automation system in a same building as the building automation system and a location different from the (in other words, by logging into to the app; see paragraphs [0105] and [0125]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Agrawal’s invention with Haeberle’s and Rao’s invention for effectively resolving fault conditions.
7.	Claims 3-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeberle, Agrawal and Rao in view of Putterman et al. (Putterman), U.S. Publication No. 2016/0286543.
Regarding Claim 3, Haeberle, Agrawal and Rao disclose the method as 
described above.  Haeberle, Agrawal and Rao fail to disclose wherein two or more users of a mobile device with the app can perform an action on the same selected component.  Putterman discloses wherein two or more users of a mobile device with the app can perform an action on the same selected component (see paragraph [0059]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Putterman's invention with Haeberle’s, Agrawal’s and Rao’s invention for minimizing energy usage and maximizing battery life (see paragraph [0013] of Putterman).  
 Regarding Claim 4, Haeberle, Agrawal and Rao disclose the method as 
described above.  Haeberle, Agrawal and Rao fail to disclose wherein two or more users of a mobile device with the app can cause the same action to be performed on the same selected component. Putterman discloses wherein two or more users of a mobile device with the app can cause the same action to be performed on the same selected component (see paragraph [0059]). It would have been obvious to a person of 
Regarding Claim 10, Haeberle, Agrawal and Rao disclose the apparatus as 
described above.   Haeberle, Agrawal and Rao fail to disclose wherein in a situation of overlapping actions of users, an action performed on a particular device by a user of the app can be reversed or modified by another user accessing the app. Putterman discloses wherein in a situation of overlapping actions of users, an action performed on a particular device by a user of the app can be reversed or modified by another user accessing the app (see paragraph [0059]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Putterman’s invention with Haeberle’s, Agrawal’s and Rao’s invention for minimizing energy usage and maximizing battery life (see paragraph [0013] of Putterman).
8.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeberle, Agrawal and Rao in view of McFarland et al. (McFarland), U.S. Publication No. 2016/0011753.
Regarding Claim 5, Haeberle, Agrawal and Rao disclose the method as described above.  Haeberle, Agrawal and Rao fail to disclose wherein a user is informed about different parameters of components of the building automation system on the context page in a form of alerts and notifications.  McFarland discloses wherein a user is informed about different parameters of components of the building automation (see paragraphs [0008] and [0034]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider McFarland’s invention with Haeberle’s, Agrawal’s and Rao’s invention for maintaining a highly efficient BAS (see paragraph [0010] of McFarland).
Regarding Claim 6, Haeberle, Agrawal and Rao disclose the method as described above.  Haeberle, Agrawal and Rao fail to disclose wherein security matters of various premises covered by the building automation system are provided in a form of drop-down alerts and notifications. McFarland discloses wherein security matters of various premises covered by the building automation system are provided in a form of drop-down alerts and notifications (see paragraphs [0008] and [0034]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider McFarland’s invention with Haeberle’s, Agrawal’s and Rao’s invention for maintaining a highly efficient BAS (see paragraph [0010] of McFarland).
9.	Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeberle, Agrawal and Rao in view of Mairs et al. (Mairs), U.S. Publication No. 2014/0059467.
Regarding Claim 7, Haeberle, Agrawal and Rao disclose the method as described above. Haeberle, Agrawal and Rao fail to disclose wherein one or more actions are selected from a group comprising activating a component, deactivating a component, calibrating a component, creating a schedule for a component, and selecting or bypassing specific areas or premises covered by the building automation (see paragraphs [0034]-[0035] and figure 4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Mairs’ invention with Haeberle’s, Agrawal’s and Rao’s invention for remotely monitoring and/or operating a building automation system (see paragraph [0018] of Mairs).
Regarding Claim 12, Haeberle, Agrawal and Rao disclose the apparatus as 
described above. Haeberle, Agrawal and Rao fail to disclose wherein an action that is performed on a device is selected from a group of actions comprising activating and deactivating devices, turning on and off devices, calibrating devices, creating schedules for devices, and centering on specific areas covered by the building automation system. Mairs discloses wherein an action that is performed on a device is selected from a group of actions comprising activating and deactivating devices, turning on and off devices, calibrating devices, creating schedules for devices, and centering on specific areas covered by the building automation system (see paragraphs [0034]-[0035] and figure 4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Mairs’ invention with Haeberle’s, Agrawal’s and Rao’s invention for remotely monitoring and/or operating a building automation system (see paragraph [0018] of Mairs).
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645   
March 31, 2021